   ---
    10 245B(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of 1



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                   v.

                     Alma Gloria Agustin-Agustin                                  CaseNumber: 3:19-mj-21917

                                                                                 Jose G Badillo
                                                                                 Defendant's Attorney


  ~GISTRATION                 NO. 74956298
                                                                                         MAY l 5 2019
 -:Il£ DEFENDANT:
   CS. pleaded guilty to count(s) _l_o_f_C_o_m_p,__l_w_·n_t------------+--'~·:.""'r"'""'                     1-"'"'L-
                                                                                                                 '4-'-'--"".l.LkULL>-L-"<LJcu'

  C was found guilty to count(s)                                           SOlln·:b.J D1:1·1:::1c:T OF cj:;u.~?'lNIA
        after aplea of not guilty.                                                  ---···-··....-... -..--~--...·-···--· . -·---
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
-ri-tle & Section                    Nature of Offense                                                             Count Number(s)
"S:iJ25                              ILLEGAL ENTRY (Misdemeanor)                                                    1

 CJ     The defendant has been found not guilty on count(s) ---~-------------­
 CJ     Count(s) ~---~~----------- dismissed on the motion of the United States.

                                              IMPRISONMENT
         The.defendant is hereby committed to the custody of the United States Bureau of Prisons to be
iJllPrisoned for a term of:

                                 ~ TIME SERVED                              0                                           days

 iZ! Assessment: $10 WAIVED IZI Fine: WAIVED
 131 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 die defendant's possession at the time of arrest upon their deportation..r;r nrn~ovaIA · ·h· _(.,c.¥1'lt.1Ic1-
 CJ Court recommends defendant be deported/removed with relative, f()_t' lb c)\!l~ (I charged in case
   1t11V)::l'.J.14ltf                         .                                                              -
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  fallY change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
?rnposed by this judgment are fully paid. If ordered to pay restitution, the defendant shail notify the court and
 ~nited States Attorney of any material change in the defendant's economic circumstances.

                                                                                Wednesday, May 15, 2019
                                                                                Date of Imposition of Sentence



                                                                                HJ/iiJJ.~<~K
                                                                                UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                          3:19-mj-21917
